


110 HR 7293 IH: Financial Security in Retirement

U.S. House of Representatives
2008-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7293
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2008
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend for 2008 and 2009 the required minimum
		  distribution requirements with respect to certain defined contribution plans to
		  the extent the interest of an individual in such plans does not exceed
		  $300,000.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Security in Retirement
			 Act of 2008.
		2.Suspension of
			 minimum distribution requirements for interests not greater than
			 $300,000
			(a)In
			 generalIn the case of an
			 eligible defined contribution plan of an individual, sections 401(a)(9),
			 404(a)(2), 403(b)(10), 408(a)(6), 408(b)(3), and 457(d)(2) of the Internal
			 Revenue Code of 1986 shall not apply with respect to such individual for any
			 year during the suspension period to the extent such individual’s interest in
			 all such plans as of December 31, 2008, is not greater than $300,000.
			(b)Suspension
			 periodFor purposes of this section, the term suspension
			 period means the period beginning on January 1, 2008, and ending on
			 December 31, 2009.
			(c)Eligible defined
			 contribution planFor purposes of this section, the term
			 eligible defined contribution plan means—
				(1)a
			 defined contribution plan (within the meaning of section 414(i) of such Code)
			 which is—
					(A)an employee’s
			 trust described in section 401(a) of such Code which is exempt from tax under
			 section 501(a) of such Code,
					(B)an annuity plan
			 described in section 403(a) of such Code,
					(C)an annuity contract
			 described in section 403(b) of such Code, and
					(D)an eligible deferred compensation plan
			 described in section 457(b) of such Code which is maintained by an eligible
			 employer described in section 457(e)(1)(A) of such Code, and
					(2)an individual
			 retirement plan (as defined in section 7701(a)(37) of such Code).
				(d)Special
			 rules
				(1)Exception for
			 5-year ruleIn the case of a distribution required under section
			 401(a)(9)(B)(ii) of such Code, subsection (a) shall not apply.
				(2)Delay in
			 required minimum distribution for 2008The required minimum distribution for 2008
			 (if any) with respect to any eligible defined contribution plan of an
			 individual—
					(A)shall be
			 determined on the basis of the individual’s interest in such plan determined as
			 of December 31, 2008, and
					(B)shall be treated as
			 timely made if such distribution is made before April 1, 2009.
					(3)Aggregation of
			 employer plans
					(A)In
			 generalA plan shall not be treated as disqualified merely
			 because the plan treats the aggregate interest of the individual in all plans
			 maintained by the employer (and any member of any controlled group which
			 includes the employer) as such individual’s interest in all eligible defined
			 contribution plans.
					(B)Controlled
			 groupFor purposes of subparagraph (A), the term controlled
			 group means any group treated as a single employer under subsection (b),
			 (c), (m), or (o) of section 414 of such Code.
					(4)Exemption of
			 distributions during suspension period from trustee transfer and withholding
			 rulesFor purposes of
			 sections 401(a)(31), 402(f), and 3405 of such Code, any distribution during the
			 suspension period which, but for subsection (a), would have been a required
			 distribution under section 401(a)(9) of such Code shall not be treated as an
			 eligible rollover distribution.
				(e)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as may be necessary
			 to carry out the purposes of this section, including rules providing for the
			 allocation of the $300,000 amount described in subsection (a) in the case of an
			 individual with an interest in more than 1 defined contribution plan.
			(f)Provisions
			 relating to plan amendments
				(1)In
			 generalIf this subsection applies to any plan or annuity
			 contract, such plan or contract shall be treated as being operated in
			 accordance with the terms of the plan during the period described in paragraph
			 (2)(B)(i).
				(2)Amendments to
			 which subsection applies
					(A)In
			 generalThis subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
						(i)pursuant to this
			 section or pursuant to any regulation issued by the Secretary of the Treasury
			 to carry out this section, and
						(ii)on
			 or before the last day of the first plan year beginning on or after January 1,
			 2009.
						(B)ConditionsThis
			 subsection shall not apply to any amendment unless—
						(i)during the period
			 beginning on the first day of the suspension period and ending on the date
			 described in subparagraph (A)(ii) (or, if earlier, the date the plan or
			 contract amendment is adopted) the plan or contract is operated as if such plan
			 or contract amendment were in effect, and
						(ii)such plan or
			 contract amendment applies retroactively for such period.
						(g)Effective
			 dateThis section shall take
			 effect on the date of the enactment of this Act.
			
